NOTE: This order is n0nprecede11tia1.
United States Court of Appeals
for the FederaI Circuit
ELCOMMERCE.COM, INC.,
Plaintiff-Appellan.t, '
V.
SAP AG AND SAP AMERICA, INC.,
Defendants~Appellees.
2011-1369 __
Appea1 from the United States District Court for the
Eastern District of Pennsy1vania in case no. 09-CV-4458,
Judge Jan E. Dubois.
ON MOTION
ORDER
e1commerce.com, Inc. moves without opposition for a
29-day extension of time, until September 2, 2011, to file
its opening brief
Up0n consideration thereof
IT ls ORDERED THAT:
The motion is granted

ELCOMMERCE.COM v. SAP AG 2
FoR THE CoURT
,n[] 20 2011 181 Jan H0rba1y
Date Jan Horbaly
_ Clerk
cc: Christopher R. Benson, Esq.
Michael A. Morin, Esq. F||_gp on
U.S. COURT OF APPEALS F
32 1 THE FEDERAL CIRCU1T
JuL 2 0 2011
IANMRBA|X
C‘LEH(_